               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN

CAROLYN PERLIN, individually and             Case No. 16-cv-10635
on behalf of the settlement class,
                                             Hon. George Caram Steeh
                    Plaintiff,

       v.

TIME INC., a Delaware Corporation,

                    Defendant.


                        FINAL JUDGMENT AND
                 ORDER OF DISMISSAL WITH PREJUDICE

      WHEREAS, a class action is pending before the Court entitled Perlin v.

Time Inc., Case No. 2:16-cv-10635-GCS-MKM; and

      WHEREAS, Plaintiff Carolyn Perlin (“Plaintiff”), individually and as Class

Representative, and Defendant Time Inc. (“Defendant”) have entered into a

Settlement Agreement (dkt. 49-2), which, together with the exhibits attached

thereto, sets forth the terms and conditions for a proposed settlement and dismissal

of the Action with prejudice; and

      WHEREAS, on July 5, 2018, the Court granted Plaintiff’s Motion for

Preliminary Approval of Class Action Settlement, conditionally certifying a Class

pursuant to Fed. R. Civ. P. 23(b)(3) of “[a]ll persons with Michigan street

addresses who purchased a subscription to a Time Publication directly from Time,



                                         1
but in a manner other than through a Time website, between February 19, 2013 and

February 19, 2016” (dkt. 51); and

      WHEREAS, the Court has considered the Parties’ Class Action Settlement

Agreement (dkt. 49-2), as well as Plaintiff’s Motion for Final Approval of the

Settlement Agreement (dkt. 54), Plaintiff’s Motion for Approval of Attorneys’

Fees, Expenses, and Incentive Award (dkt. 53), together with all exhibits thereto,

the arguments and authorities presented by the Parties and their counsel at the Final

Approval Hearing held on October 15, 2018, and the record in the Action, and

good cause appearing,

      It is hereby ORDERED, ADJUDGED, and DECREED THAT:

      1.     Terms and phrases in this Final Judgment shall have the same

meaning as ascribed to them in the Parties’ Class Action Settlement Agreement.

      2.     This Court has jurisdiction over the subject matter of the Action and

over all Parties to the Action, including all members of the Settlement Class.

      3.     The notice provided to the Settlement Class pursuant to the Settlement

Agreement (dkt. 49-2) and order granting Preliminary Approval (dkt. 51)––

including direct notice to the Settlement Class via email and U.S. mail, based on

the comprehensive Settlement Class List provided by Defendant, and the creation

of the Settlement Website (www.TimeMagazineSettlement.com)––constituted the

best practicable notice under the circumstances; was reasonably calculated to



                                         2
apprise the Settlement Class of the pendency of the Action, their right to object to

or exclude themselves from the Settlement Agreement, and their right to appear at

the Final Approval Hearing; constituted due, adequate, and sufficient notice to all

persons entitled to receive notice; and fully complied with the requirements of Fed.

R. Civ. P. 23 and Due Process, and the rules of the Court.

      4.     No Settlement Class Member has objected to any of the terms of the

Settlement Agreement and only six individuals submitted timely requests for

exclusion.

      5.     The Court finds that Defendant properly and timely notified the

appropriate government officials of the Settlement Agreement, pursuant to the

Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has

reviewed the substance of Defendant’s notice, and finds that it complied with all

applicable requirements of CAFA. Further, more than ninety (90) days have

elapsed since Defendant provided notice pursuant to CAFA and the Final Approval

Hearing.

      6.     This Court now gives final approval to the Settlement Agreement, and

finds that the Settlement Agreement is fair, reasonable, adequate, and in the best

interests of the Settlement Class. The settlement consideration provided under the

Settlement Agreement constitutes fair value given in exchange for the release of

the Released Claims against the Released Parties. The Court finds that the



                                          3
consideration to be paid to the Settlement Class Members is reasonable, and in

their best interests, considering the total value of their claims compared to (i) the

disputed factual and legal circumstances of the Action, (ii) affirmative defenses

asserted in the Action, and (iii) the potential risks and likelihood of success of

pursuing litigation on the merits. The complex legal and factual posture of this

case, the amount of discovery completed, and the fact that the Settlement is the

result of arm’s-length negotiations between the Parties support this finding. The

Court finds that these facts, in addition to the Court’s observations throughout the

litigation, demonstrate that there was no collusion present in the reaching of the

Settlement Agreement, implicit or otherwise.

      7.     The Court has specifically considered the factors relevant to class

action settlement approval, including:

      (a) the likelihood of success on the merits weighed against the amount
      and form of the relief offered in the settlement; (b) the risks, expense,
      and delay of further litigation; (c) the judgment of experienced counsel
      who have competently evaluated the strength of their proofs; (d) the
      amount of discovery completed and the character of the evidence
      uncovered; (e) whether the settlement is fair to the unnamed class
      members; (f) objections raised by class members; (g) whether the
      settlement is the product of arm’s length negotiations as opposed to
      collusive bargaining; and (h) whether the settlement is consistent with
      the public interest.

In re Cardizem CD Antitrust Litig., 218 F.R.D. 518, 522 (E.D. Mich. 2003).

The Parties are directed to consummate the Settlement Agreement in

accordance with its terms and provisions.


                                           4
      8.     The Court finds that the Class Representative and Class Counsel

adequately represented the Settlement Class for the purposes of litigating this

matter and entering into and implementing the Settlement Agreement.

      9.     Accordingly, the Settlement is hereby finally approved in all respects.

      10.    The Parties are hereby directed to implement the Settlement

Agreement according to its terms and provisions. The Settlement Agreement is

hereby incorporated into this Final Judgment in full and shall have the full force of

an Order of this Court.

      11.    This Court hereby dismisses the Action, as identified in the Settlement

Agreement, on the merits and with prejudice.

      12.    Upon the Effective Date of this Final Judgment, Plaintiff and each and

every Settlement Class Member who did not opt out of the Settlement Class

(whether or not such members submit claims), including such individuals’

respective present or past heirs, executors, estates, administrators, predecessors,

successors, assigns, parent companies, subsidiaries, associates, affiliates,

employers, employees, agents, consultants, independent contractors, insurers,

directors, managing directors, officers, partners, principals, members, attorneys,

accountants, financial and other advisors, underwriters, shareholders, lenders,

auditors, investment advisors, legal representatives, successors in interest, assigns

and companies, firms, trusts, and corporations shall be deemed to have released



                                          5
Defendant, as well as any and all of its respective present or past heirs, executors,

estates, administrators, predecessors, successors, including but not limited to any

purchasers of any Time assets or publications, assigns, parent companies, including

but not limited to Meredith Corporation, subsidiaries, licensors, licensees,

associates, affiliates, employers, employees, agents, consultants, independent

contractors, insurers, directors, managing directors, officers, partners, principals,

members, attorneys, accountants, financial and other advisors, underwriters,

shareholders, lenders, auditors, investment advisors, legal representatives,

successors in interest, assigns and companies, firms, trusts, and corporations from

any and all actual, potential, filed, known or unknown, fixed or contingent, claimed

or unclaimed, suspected or unsuspected, claims, demands, liabilities, rights, causes

of action, contracts or agreements, extracontractual claims, damages, punitive,

exemplary or multiplied damages, expenses, costs, attorneys’ fees and or

obligations (including “Unknown Claims,” as defined in the Settlement

Agreement), whether in law or in equity, accrued or unaccrued, direct, individual

or representative, of every nature and description whatsoever, whether based on the

VRPA or other federal, state, local, statutory or common law or any other law, rule

or regulation, against the Released Parties, or any of them, arising out of any facts,

transactions, events, matters, occurrences, acts, disclosures, statements,

representations, omissions or failures to act regarding the alleged disclosure of the



                                           6
Settlement Class Members’ magazine subscription information, including all

claims that were brought or could have been brought in the Action relating to the

disclosure of such information belonging to any and all Releasing Parties.

      13.    Upon the Effective Date of this Final Judgment, the above release of

claims and the Settlement Agreement will be binding on, and will have res

judicata and preclusive effect on, all pending and future lawsuits or other

proceedings maintained by or on behalf of Plaintiff and all other Settlement Class

Members and Releasing Parties. All Settlement Class Members are hereby

permanently barred and enjoined from filing, commencing, prosecuting,

intervening in, or participating (as class members or otherwise) in any lawsuit or

other action in any jurisdiction based on or arising out of any of the Released

Claims.

      14.    The Court has also considered Plaintiff’s Motion and supporting

declarations for attorneys’ fees to Class Counsel, (dkt. 53), and adjudges that the

payment of $2,960,000 is reasonable in light of the multi-factor test used to

evaluate fee awards in the Sixth Circuit. See Ramey v. Cincinnati Enquirer, Inc.,

508 F.2d 1188, 1196 (6th Cir. 1974); Bowling v. Pfizer, Inc., 102 F.3d 777, 780

(6th Cir. 1996). This award includes Class Counsel’s unreimbursed litigation

expenses. (See dkt. 53, at 8 n.4.)

      15.    The Court has also considered Plaintiff’s Motion and supporting



                                          7
declarations for an incentive award to the Class Representative, Carolyn Perlin.

The Court adjudges that the payment of an incentive award in the amount of

$5,000 to Ms. Perlin, to compensate her for her efforts and commitment on behalf

of the Settlement Class, is fair, reasonable, and justified under the circumstances of

this case. Such payment shall be made pursuant to and in the manner provided by

the terms of the Settlement Agreement.

      16.    All payments made to Settlement Class Members pursuant to the

Settlement Agreement that are not cashed within ninety (90) days of issuance shall

revert to the Michigan Bar Association’s Access to Justice Fund, which the Court

approves as an appropriate cy pres recipient. Except as otherwise set forth in this

Order, the Parties shall bear their own costs and attorneys’ fees.

      17.    The Parties, without further approval from the Court, are hereby

permitted to agree to and adopt such amendments, modifications and expansions of

the Settlement Agreement and its implementing documents (including all exhibits

to the Settlement Agreement) so long as they are consistent in all material respects

with this Final Judgment and do not limit the rights of Settlement Class Members.

      18.    Without affecting the finality of this Final Judgment for purposes of

appeal, the Court shall retain jurisdiction over all matters relating to administration,

consummation, enforcement, and interpretation of the Settlement Agreement and

this Final Judgment, and for any other necessary purpose.



                                           8
      19.   This Court hereby directs entry of this Final Judgment pursuant to

Federal Rule of Civil Procedure 58 based upon the Court’s finding that there is no

just reason for delay of enforcement or appeal of this Final Judgment.




IT IS SO ORDERED, this 15th day of October, 2018.


                                      s/George Caram Steeh
                                      HONORABLE GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                         9
